On Application por a Rehearing.
Appellants in their application for a rehearing aver that there i« absence of any appeal by the defendant and of a prayer here for the amendment of the judgment.
Our decision having reduced the amount of the judgment of the District Court, we sought (after the application for a rehearing had been filed) for an answer by appellee praying for an amendment of the judgment. We found no answer.
We, as relates to an appeal by defendant, found a bond of appeal duly signed, but it is not supported by an order of appeal.
A bond of appeal without an order of appeal can not be of any affect.
This being the case, we are constrained to change to some extent the conclusion at which we arrived in our original opinion.
The law in this particular is controlling. No amendment reducing the amount of the judgment is permissible.
This is so clear that the amendment can be made without granting more than a pro forma rehearing.
The amount involved is small and the question plain.
It is therefore ordered, adjudged and decreed that our original decree be amended, and that the amount now allowed is six hundred dollars with interest, and that the judgment of the District Court is in every respect affirmed. And that all costs of appeal be paid by appellants; in every other particular the rehearing applied for by appellants is refused.